United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1292
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
John F. McCaul Jr.,                       *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: September 27, 2007
                                  Filed: October 2, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       John F. McCaul, Jr., pleaded guilty to possessing a firearm, which had traveled
in interstate commerce, after having been previously convicted of attempted burglary
and three counts of robbery, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).
Finding that McCaul’s prior convictions subjected him to enhanced sentencing as an
armed career criminal, the district court1 sentenced him to the statutory minimum of
15 years in prison. See 18 U.S.C. § 924(e)(1); U.S.S.G. § 4B1.4. On appeal, McCaul
argues for the first time that the three robbery convictions, arising from robberies that

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
occurred on the same day, should not be counted as separate predicate offenses for
enhancement purposes.

       We find no plain error in the court’s treatment of the robbery convictions. See
United States v. Patterson, 481 F.3d 1029, 1034 (8th Cir. 2007) (failure to raise issue
at sentencing results in plain-error review on appeal); United States v. Deroo, 304
F.3d 824, 828 (8th Cir. 2002) (“Crimes occurring even minutes apart can qualify . . .
if they have different victims and are committed in different locations.”); United
States v. Hamell, 3 F.3d 1187, 1191 (8th Cir. 1993) (two assaults committed within
minutes of each other were separate and distinct criminal episodes); see also, e.g.,
United States v. Green, 967 F.2d 459, 462 (10th Cir. 1992) (declining to depart from
holding that two burglaries occurring on same date at different times and different
places constitute separate criminal episodes).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-